Citation Nr: 1141037	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-28 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1965. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In April 2010, the Board remanded this case.  


FINDING OF FACT

The Veteran's psychiatric disorder is attributable to service.  


CONCLUSION OF LAW

A psychiatric disorder was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for his currently diagnosed psychiatric disorder.  Specifically, he has reported that he began having panic attacks within six months of separation from service, and has continued to have anxiety and panic attacks since.  See May 2008 Statement in Support of Claim.  

The Veteran's service treatment records reveal no treatment for, or complaints of, an anxiety disorder during service.  Additionally, at his May 1965 separation examination, he was noted to be psychiatrically normal and denied having nervous trouble of any kind.  

Post-service, the Veteran began VA treatment in August 2006, when he reported having anxiety and indicated that he was currently taking Xanax for his symptomatology.  The doctor diagnosed him with anxiety with a reported history of panic attacks, and referred him to the Mental Health Clinic.  

During a psychiatry consultation in August 2007, the Veteran reported that he had suffered from anxiety and panic attacks since returning from military service.  He also reported that he sought treatment for anxiety 15 years earlier, and had been prescribed Alprazolam for his extreme anxiety by his family doctor, Dr. Shelver, in New London, Minnesota.  The VA doctor noted the Veteran's report that anxiety and worry had been generally high for many years on an almost constant basis.  The Veteran also indicated that he had experienced some stress during service, including seeing one of his friends killed when a tank engine fell on him, and being in a helicopter that dropped 500 feet.  Based on his examination, the doctor diagnosed the Veteran with a generalized anxiety disorder.  Subsequent VA treatment records indicate that the Veteran has since continued treatment for his generalized anxiety disorder, and that, in May 2008, was also diagnosed with a panic disorder.  

The Veteran was afforded a VA examination in August 2010.  The examiner acknowledged that the Veteran's anxiety preexisted service and panic attacks began after service.  He apparently found the Veteran's history to be reasonable and credible in that regard.  The examiner stated that it was possible for panic attacks and anxiety to be related to service, but that would be mere speculation.  However, the examiner provided an opinion within the report that it was less likely than not that the panic disorder began during service, but rather began after service, as the Veteran reported.  The examiner provided rationale that there was no clear nexus to service for the panic disorder articulated by the Veteran.  However, the examiner also concluded that it might be reasonable to conclude that any preexisting difficulties with anxiety were worsened by his military service while the onset of panic attacks was delayed.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, a psychosis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this case, the Veteran has not been diagnosed as having a psychosis, so the presumption does not apply.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.

Here, there is no evidence that at entry, there was any defect, infirmity, or disorder with regard to a psychiatric disability on objective examination.  The examination was normal.  Thus, the Veteran is entitled to a presumption of soundness.

Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C.A. § 1111, the presumption of soundness is rebutted by clear and unmistakable evidence.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service and that it was not aggravated during service.  See Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).

In this case, while there was no medical documentation during service, the Veteran has provided a personal history of anxiety beginning prior to service and panic attacks beginning 6 months after service.  During a psychiatry consultation in August 2007, the Veteran reported that he had suffered from anxiety and panic attacks since returning from military service.  He also reported that he sought treatment for anxiety 15 years earlier, and had  been prescribed Alprazolam for his extreme anxiety by his family doctor.  The VA examiner noted the Veteran's report that anxiety and worry had been generally high for many years on an almost constant  basis.  The Veteran also indicated that he had experienced some stress during service, including seeing one of his  friends killed when a tank engine fell on him, and being in a helicopter that dropped 500 feet.  Based on his examination, the examiner diagnosed the Veteran with a generalized anxiety disorder.  Subsequent VA treatment records indicate that the Veteran has since continued treatment for his generalized  anxiety disorder, and that, in May 2008, was also diagnosed with a panic disorder.  The Veteran was afforded a VA examination in August 2010 which also endorsed the panic disorder diagnosis.  The examiner acknowledged that the Veteran's anxiety preexisted service and panic attacks began after service.  He apparently found the Veteran's history to be reasonable and credible in that regard.  The examiner stated that it was possible for panic attacks and anxiety to be related to service, but that would be mere speculation.  However, the examiner provided an opinion within the report that it was less likely than not that the panic disorder began during service, but rather began after service, as the Veteran reported.  The examiner provided rationale that there was no clear nexus to service for the panic disorder articulated by the Veteran.  However, the examiner also concluded that it might be reasonable to conclude that any preexisting difficulties with anxiety were worsened by his military service while the onset of panic attacks was delayed.  

The Board finds that the VA examiner's acknowledgment of preexisting anxiety and the Veteran's statements do not constitute clear and unmistakable evidence that a psychiatric disorder existed prior to service entrance.  The VA examiner concluded that it might be reasonable to conclude that any preexisting difficulties with anxiety were worsened by the Veteran's military service while the onset of panic attacks was delayed.  In sum, there is not clear and unmistakable evidence to rebut the presumption of soundness and the VA examiner has linked the Veteran's psychiatric disorder to service.  Accordingly, resolving doubt in the Veteran's favor, service connection for a psychiatric disorder is warranted.  

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  As the claim is granted, and deficiencies in the duty to notify and assist are nonprejudicial.


ORDER

Service connection for a psychiatric disorder is granted.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


